SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the petition be DENIED.
Manuel Enrique Guzman-Daza petitions for review of a May 2, 2003 order of the BIA affirming without opinion an October 9, 2001 decision of the Immigration Judge (“IJ”) denying Guzman-Daza’s application for asylum, withholding of removal, and Convention Against Torture (“CAT”) relief. We assume familiarity with the facts, procedural history, and issues on appeal.
1. The IJ did not err in denying asylum or withholding of removal relief. The finding that Guzman-Daza failed to produce sufficient, credible evidence of past persecution or a well-founded fear of future persecution is supported by substantial evidence. See Ramsameachire v. Ashcroft, 357 F.3d 169, 177-78 (2d Cir.2004).
2. Even if Guzman-Daza’s failure to raise the CAT claim before the BIA does not constitute a failure to exhaust his administrative remedies, see 8 U.S.C. § 1252(d)(1); Foster v. INS, 376 F.3d 75, 77-78 (2d Cir.2004) (per curiam), Guzman-Daza waived any independent argument as to the CAT claim. See, e.g., Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998); United States v. Braunig, 553 F.2d 777, 780 (2d Cir.1977).
We have considered Guzman-Daza’s remaining arguments and find each of them to be without merit. The petition is DENIED. The pending motion for a stay of removal is DENIED as moot.